Citation Nr: 0805818	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  00-22 568A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
deformity of the right index finger with osteomyelitis 
(infection) and tissue loss.  

2.  Entitlement to § 1151 compensation for a right arm scar 
due to an intravenous (IV) injection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board remanded this case for further development and 
consideration in November 2002, November 2003, and most 
recently in November 2006.


FINDINGS OF FACT

1.  The additional evidence received since a June 1995 rating 
decision denying the veteran's claim for § 1151 compensation 
for deformity of his right index finger is cumulative of 
evidence already of record, does not bear directly and 
substantially on this claim, and is not so significant that 
it must be considered to fairly decide the merits of this 
claim.

2.  The veteran does not have additional right arm disability 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
in providing surgical treatment in October 1993 and follow-up 
care.




CONCLUSIONS OF LAW

1.  The June 1995 decision denying § 1151 compensation for 
deformity of the right index finger is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted since 
that June 1995 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The criteria also are not met for § 1151 compensation for 
a right arm scar due to an IV injection.  38 C.F.R. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in March 2001, April 
2004, and January 2007, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO did not issue VCAA notice letters prior to initially 
adjudicating the veteran's claims - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But this was because the September 2000 
rating decision on appeal was issued prior to the enactment 
of the VCAA, in November 2000.  And in Pelegrini II, the 
Court clarified that in these situations the RO could not 
reasonably have been expected to comply with a law that did 
not yet exist.  So VA only needs to ensure the veteran 
receives (or since has received) content-complying notice 
such that the essential fairness of the adjudication, as a 
whole, is unaffected.

The Federal Circuit Court more recently addressed this 
situation and held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The March 2001, April 2004, and January 2007 VCAA letters 
were sent prior to issuing SSOCs - wherein the RO 
readjudicated the claims based on any additional evidence 
that had been received since that initial rating decision.  
So the RO has gone back and readjudicated the claims since 
providing all necessary VCAA notice.

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

The March 2001 VCAA letter did not specifically ask the 
veteran to provide any evidence in his possession pertaining 
to his claims.  Pelegrini II, 18 Vet. App. at 120-21.  
However, the more recent April 2004 and January 2007 letters 
did make this specific request and, in any event, VA's Office 
of General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the April 2004 and January 2007 letters, the veteran was 
asked to give to VA any evidence pertaining to his claims, 
although the letters did not use the precise language 
specified by the Pelegrini Court, and that is sufficient to 
satisfy § 5103(a).  So any failure to make this specific 
request in the initial January 2004 VCAA letter is non-
prejudicial, harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102.

If there is even arguably any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Note also that a May 2006 letter informed the veteran that a 
disability rating and effective date would be assigned if his 
claims were granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And the RO (actually, the Appeals 
Resource Center) provided that additional notice before 
readjudicating his claims in the September 2007 SSOC, which, 
itself, also contains this Dingess notice.

The January 2007 VCAA notice letter also informed the veteran 
of what constituted new and material evidence, keeping in 
mind the Board had directed he receive this specific notice 
when remanding this case in November 2006.  He was informed 
that new evidence must be evidence that was submitted to VA 
for the first time, which was not cumulative or tended to 
reinforce a previously established point.  And he was 
informed that material evidence must relate directly to 
substantiation of the claim and not be cumulative or 
redundant of other evidence of record.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, VA medical records, Social 
Security Administration records, and the reports of his VA 
examinations - including following the most recent remand to 
address the requirements for receiving § 1151 compensation.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
November 2006, November 2003, and November 2002 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

New and Material Evidence Claim

In June 1995, the RO denied the veteran's claim for § 1151 
compensation for deformity of his right index finger.  He did 
not appeal that decision, so it is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The veteran filed a petition to reopen this claim in August 
1999.  Because he filed that petition before August 29, 2001, 
the Board must determine whether there is new and material 
evidence to reopen his claim under the former version of 
3.156.  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
According to the former version of 38 C.F.R. § 3.156, new and 
material evidence means not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 38 C.F.R. § 3.156(a) (2007) (for the amended definition 
of "new and material evidence" effective for claims filed 
on or after August 29, 2001).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and further, that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether evidence is "new and material," the 
credibility of the additional evidence in question must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").  

Since the June 1995 final denial, the additional evidence 
submitted consists of:  VA treatment records, VA examination 
records, statements from the veteran, Social Security 
Administration (SSA) records unrelated to the disabilities at 
issue, and a transcript of the veteran's February 2003 Travel 
Board hearing.  

With the exception of some of the VA treatment records, all 
of this evidence is new in that it has not been submitted to 
VA before and, thus, never considered.  But this additional 
evidence is not material because it does not bear directly 
and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously of record, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  As mentioned, the SSA records concern 
unrelated disabilities and none of the remaining records - 
including those concerning the veteran's VA evaluation and 
treatment, suggests he has additional disability in his right 
index finger as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care or an event 
that was not reasonably foreseeable.  Indeed, to the 
contrary, although a May 2005 VA examiner confirmed the 
veteran has ankylosis of his right index finger at the distal 
interphalangeal joint with a 40-degree flexion contracture 
and a 45-degree angulation towards his thumb, this same 
examiner indicated the right index finger ankylosis is stable 
and requires no specific treatment.  He added that the 
veteran is able to use his right hand for all activities of 
work in daily living without restriction.  But of equal or 
even greater significance, a Board Certified Psychiatrist 
that also examined the veteran in May 2005 for compensation 
purposes determined that, more likely than not, based on the 
records reviewed and his history of abusing drugs and having 
psychotic/schizophrenic symptoms because of them, he was 
incompetent when initially refusing or failing to follow 
instructions during his VA hospitalization in 1993 
(including, of particular note, to take antibiotics for 
treatment of an infection of his right index finger).  So 
according to this examiner, the veteran - not VA, bears sole 
responsibility for any additional disability he may now have 
involving his right index finger.  There is no medical 
evidence refuting these VA opinions.

The arguments the veteran made during his hearing are 
essentially the same as those he made before the RO denied 
his claim in June 1995.  So his hearing testimony is not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

And although he is competent to state he has additional 
symptoms involving his right index finger as a result of his 
VA treatment in question, the veteran does not have the 
medical competence to give a probative opinion on whether 
this additional disability (even were the Board to assume for 
the sake of argument he has it) is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or an event that was not reasonably 
foreseeable.  See, e.g., Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

 Accordingly, the Board finds no new and material evidence to 
reopen the claim for compensation under 38 U.S.C.A. § 1151 
for deformity of the right index finger.  The claim is not 
reopened.  38 U.S.C.A. § 5108.  

Entitlement to § 1151 Compensation for 
a Right Arm Scar due to an IV Injection

As already explained, when a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).

In order to receive benefits, the veteran must show that the 
VA treatment in question resulted in additional disability 
and further, that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event 
which was not reasonably foreseeable.  See 38 U.S.C.A. § 
1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).



In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the veteran's additional disability 
was an event not reasonably foreseeable - to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

In this case at hand, the veteran does not have additional 
disability from scars on his right arm due to the placement 
of an IV during a surgical procedure on his right index 
finger that took place at a VA medical facility in October 
1993.  


An IV was inserted into the volar aspect of his right 
forearm.  The needle was taped to his arm.  The needle then 
dislodged from the vein during the surgery and leaked fluid 
subcutaneously into his tissue.  The residuals of this 
incident consist of hypopigmented skin on the volar aspect of 
his right forearm.  

In April 2007, at the direction of the Board's November 2006 
remand, the veteran had a VA examination to determine whether 
he has additional disability in his right arm as a result of 
the IV fluid leak; whether the additional disability is due 
to VA's carelessness, negligence, lack of proper skill, error 
in judgment or other instance of fault; and whether this is a 
reasonably unforeseeable event.

The veteran's claims folders were made available for the 
designated examiner to review in conjunction with the 
examination, including the records concerning the 
VA treatment in question.  The evaluating physician noted the 
veteran had "no significant complaints" from the residuals 
of the IV insertion, except for an area of hypopigmented 
skin.  Upon examination, there was a 1 and 1/2 inch diameter 
hypopigmented area of skin, approximately four inches distal 
to the elbow joint on the volar aspect of his right forearm.  
In addition, there were other areas of hypopigmented skin 
that the veteran stated were due to abrasions and injuries 
that were sustained during his lifetime, and were unrelated 
to his October 1993 surgery.  The hypopigmented skin from the 
IV insertion was soft, and the underlying tissue and muscle 
were elastic and freely movable.  There was no pain on 
pressure or percussion.  The hypopigmentation was "mild," 
and blended smoothly into the rest of the adjacent skin on 
the veteran's forearm.  The examiner indicated it would be 
more noticeable in summer and less noticeable in winter.  The 
veteran had no muscle atrophy in his right arm, and he had 
full, painless ranges of motion in his right shoulder, elbow, 
and wrist.  

The examiner concluded the veteran did not suffer any 
additional disabling impairment or significant scarring due 
to the IV insertion and the subsequent subcutaneous infusion 
of fluid into his forearm.  



There is no other medical evidence of record establishing the 
veteran has any additional disability from the IV scar on his 
right forearm.  And as, according to the April 2007 VA 
examiner, the veteran does not have additional disability 
from the IV fluid leak from his VA surgery in October 1993, 
the claim for § 1151 compensation must be denied.  See 38 
U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Even if the Board were to assume for the sake of argument 
that the veteran does have additional disability, this claim 
still could not be granted because the causation requirements 
are not met.  The evidence does not show that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event that was not reasonably 
foreseeable.  There are inherent risks with any surgery.  In 
fact, the VA examiner explained that the IV fluid leak at 
issue was an "incident which occurs quite often, is not 
completely avoidable, especially in the Operating Room 
Theatre when patients have to move on and off the carts, and 
is considered one of the common risk factors of surgery."  
The examiner elaborated that no evidence in the veteran's 
claims folders indicates that an act of carelessness, 
negligence, lack of proper skill, error of judgment, or 
similar fault on the part of VA occurred.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

As new and material evidence has not been submitted, the 
claim for § 1151 compensation for deformity of the right 
index finger is not reopened.

The claim for § 1151 compensation for a right arm scar due to 
an IV injection is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


